ORDER
PER CURIAM
On consideration of the certified order disbarring respondent from the practice of law in New York, this court’s December 17, 2012, order suspending respondent pending further action of the court and directing him to show cause why the reciprocal discipline of disbarment should not be imposed, the statement of Bar Counsel regarding reciprocal discipline, the response of respondent consenting to the imposition of reciprocal discipline but asking that it be imposed nunc pro tunc to November 1, 1999, and respondent’s D.C. Bar R. XI, § 14(g) affidavit filed on January 11, 2013, and it appearing that respondent failed to notify the court of his discipline imposed by the state of New York, it is
ORDERED that Ross M. Gadye is hereby disbarred from the practice of law in the District of Columbia, nunc pro tunc to January 11, 2013. See In re Sibley, 990 A.2d 483 (D.C.2010), and In re Fuller, 930 A.2d 194, 198 (D.C.2007) (rebuttable presumption of identical reciprocal discipline applies to all cases in which the respondent does not participate), and In re Ayres-Fountain, 955 A.2d 157 (D.C.2008) (an attorney’s discipline in this jurisdiction may run concurrent to the discipline imposed by another jurisdiction only where the attorney promptly notifies Bar Counsel of the foreign discipline).